Broyles, C. J.
1. The order sustaining the demurrer to the petition and allowing a stated time in which to amend it, to which no exception was taken, fixed the law of the case; and, the plaintiff’s amendment having failed to meet the objections raised .by the demurrer (the amendment in all substantial respects being merely a reiteration of the allegations ' of the original petition), the trial court did not err in dismissing the petition. Baker v. Atlanta, 22 Ga. App. 483 (96 S. E. 332), and cit.; Grossman v. Atlanta, 25 Ga. App. 161 (102 S. E. 847).
2. Under the above-stated ruling and the facts of the instant cases, the judge of'the superior court in each case properly overruled the certiorari. Judgments affirmed.

Luke and Bloodworth, JJ., eoneur.